Citation Nr: 1700253	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  11-08 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey 


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel
INTRODUCTION

The Veteran had active military service from January 1966 to October 1967. 

These claims come to the Board of Veterans' Appeals (Board) from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

This claim was previously before the Board in March 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical examination and opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified at a hearing before the Board in September 2011.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).


FINDINGS OF FACT

1.  The evidence is in equipoise that the Veteran has bilateral hearing loss as a result of in-service noise exposure.  

2.  The evidence is in equipoise that the Veteran has tinnitus that is related to his active service.  

CONCLUSIONS OF LAW

1.  Bilateral hearing loss is presumed to have been incurred as a result of active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.385(2016).

2.  Resolving all doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has asserted entitlement to service connection for bilateral hearing loss and tinnitus.  Specifically, he asserts that during his combat service Vietnam he was exposed to artillery fire and mortar blast that exposed him to acoustic trauma and  caused bilateral hearing loss and tinnitus ever since service.  After a careful review of the evidence of record, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus is warranted. 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must consider all relevant evidence but need not discuss each individual evidentiary item).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, No. 13-0540 (Feb. 9, 2015).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, which includes sensorineural hearing loss, is considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

In September 2014, the Veteran submitted a statement in support of his claim stating that during his service in Vietnam he served with the First Air Cavalry Division, 2/17 Artillery.  He served as an ammunitions supplier/loader on the 105 mm Howitzer and as a part of forward observation teams, which exposed him to mortar and small arms fire.  He stated that on numerous occasions his position was hit by enemy fire.  During his time in Vietnam, the Veteran stated that his ears began to ring and he experienced constant hissing in his ears that has continued ever since.  Further, he believes that his separation examination was not accurate because he does not remember having his hearing checked upon discharge.  He was later diagnosed with hearing loss and provided hearing aids by the VAMC in East Orange, New Jersey.  

The Board finds that the Veteran is competent to describe being exposed to loud noise, such as those caused by artillery, mortar and small arms fire.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible because they have been consistent and are confirmed by the circumstances of his service.  The Veteran's personnel a file shows that was assigned to 17th Artillery in February 1967, and was awarded a Vietnam Service Medal.  For these reasons, the in-service injury of acoustic trauma to both ears is established.

At the Veteran's June 2014 VA examination, the examiner opined that the Veteran's bilateral hearing loss and tinnitus was at least as likely as not due to active service.  Specifically, the examiner stated that normal hearing at separation and that his tinnitus could not be related to service because his hearing loss is not related to service.  The Board finds this examination to be inadequate due to the rationale provided.  However, the Board is not going to remand for an additional examination as there is sufficient evidence to grant service connection because the examiner did not discuss the Veteran's acoustic noise exposure in service.  

A review of the Veteran's Report of Medical Examination completed in October 1967 notes that the Veteran had normal hearing at separation.  However, an Audiogram attached to this Report of Medical Examination denotes that the Veteran did have hearing loss in service; specifically it shows decreased hearing at 2000, 3000, and 4000 Hz.  As such, the Board finds that the Veteran's hearing did begin to deteriorate in service.  The Veteran has provided statements that his hearing impairment and tinnitus began in service and have continued to worsen since that time.  As such, the Board finds that there is sufficient evidence to show continuity for bilateral hearing loss.  

Further, review of his service treatment records does not reveal complaints of tinnitus in service.  However, the Board finds that the Veteran's lay statement regarding his in-service acoustic trauma, experiencing buzzing and hissing in his ear that began in service and continued since service, and his combat noise exposure in Vietnam, to be probative evidence supporting his claim for tinnitus.  The Veteran has stated both at his hearing and in lay statements that the ringing and buzzing in his ears began during his combat service in Vietnam, has continued since service, and become progressively worse since service.  His account of the development of his disorder is consistent with the facts and circumstances of his service; the Veteran is competent to describe ringing of the ears and there is nothing in the record to question this assertion as to the onset.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Caluza v. Brown, 7 Vet. App. at 511.

The negative etiological opinion provided by the VA examiner was based solely on the lack of in service treatment or diagnosis of hearing loss or tinnitus.  However, the examiner failed to look at the entirety of the Veteran's file and did not consider his lay statements.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate when the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

In light of the Veteran's in-service acoustic trauma due to his MOS as an artillery supplier in service, changes to his hearing in service, and resolving all doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  The benefit of the doubt rule applies.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Therefore, in resolving the benefit of the doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is granted.  


Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2015)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747  (1992).


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


